Citation Nr: 0803116	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disability, to include as secondary to service-connected 
lumbosacral strain; and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for a left arm 
disability, to include as secondary to a service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

After the RO's most recent consideration of the veteran's 
claims, the veteran submitted additional records of VA and 
private treatment, along with photographs and duplicate 
copies of service treatment records.  As explained below, the 
Board has determined that reopening of the veteran's claim 
for service connection for cervical spine disability is in 
order and that further development is in order before the 
Board decides the reopened claim.  None of the medical or 
photographic evidence submitted since the RO's most recent 
consideration of the claims is pertinent to his claim for 
service connection for left arm disability.  Although his 
niece has submitted a statement indicating that the veteran 
falls as a result of his back disability, this lay statement 
is cumulative in nature since other lay evidence advancing 
this contention is of record and such lay evidence is not 
competent evidence of the alleged nexus between the veteran's 
service-connected low back disability and his claimed left 
arm disability.  Therefore, a remand for consideration of the 
additional evidence by the originating agency is not required 
before the Board decides the claim to reopen or the left arm 
claim.  




FINDINGS OF FACT

1.  The evidence received since an unappealed July 1987 
rating decision denying reopening of a claim for service 
connection for cervical spine disability includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.

2.  A left arm disability was not present within one year of 
the veteran's discharge from service, is not etiologically 
related to service, and was not caused or chronically 
worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  The criteria for service connection of a left arm 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim to 
reopen.  Therefore, no further development of the record is 
required with respect to this claim.

With respect to the veteran's left arm claim, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA, by letter mailed in 
December 2002, prior to its initial adjudication of the 
claim.  While this letter did not specifically request the 
veteran to submit all pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on the his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for left arm 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's left arm disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends, essentially, that his left arm 
disability is secondary to his service-connected chronic 
lumbosacral strain.

Service treatment records from November 1965 note that the 
veteran complained of pain down his left arm, associated with 
a stiff neck.  Otherwise, service medical records are 
negative for evidence of a 

A private medical report from November 1988 notes that the 
veteran had been drinking heavily and had a seizure with 
resulting head trauma.  

In a May 1990 RO hearing, the veteran testified that a fall 
in 1987 or 1988 resulted from a "back collapse."  He did not 
discuss the seizure or alcohol abuse noted in the medical 
reports associated with the November 1988 head injury.

A June 1993 letter from the veteran's brother, W.B., states 
that the veteran's back goes out on him constantly.

Private treatment records from October 2001 note the 
veteran's history of having tried to catch himself with his 
arm, in response to his back giving out.  An X-ray study 
showed a fracture of the distal radial metaphysis.  A 
November 2001 record notes a left wrist injury and that the 
veteran reported having fallen on a boat onto an outstretched 
hand, sustaining a displaced Colles fracture.  

The veteran was accorded a VA contract examination with QTC 
in April 2003.  Pertinent service and medical history were 
discussed and the veteran's history was described as 
difficult to interpret.  The veteran reported having fallen 
as a result of his back giving out, resulting in his left arm 
fracture.  He also stated that he falls once per day, and 
requires the use of a cane or walker.  Specifically, the 
veteran said he falls due to a sharp stabbing pain in his 
lower back.  The veteran walked with an extremely unsteady 
gait and wore a wrist brace.

After a comprehensive physical examination of his wrist and 
elbow, the veteran was diagnosed as being status-post 
internal fixation of a distal fracture of the left ulna and 
radius.  The examiner opined that the veteran did not have a 
disability of his left arm that was caused by his service-
connected lumbosacral strain.  He said that it was caused by 
falling, but he could not determine the cause of the 
veteran's tendency to repeatedly fall.  He did say, with 
certainty, that the veteran's falling cannot be related to 
lumbosacral strain.  This is the only competent and probative 
medical evidence that addresses the issue of secondary 
service connection, and by stating that there is no 
relationship between the veteran's falling and his service- 
connected lumbosacral strain, the examiner has provided 
competent and probative evidence that the veteran's service-
connected disability did not cause or worsen his left arm 
disability.

While secondary service connection is the principal theory 
advanced by the veteran, the Board has also considered 
whether service connection can be granted on a direct or 
presumptive basis.  However, none of the medical evidence 
suggests that a chronic left arm disability was present in 
service or until many years thereafter or that the veteran's 
current left arm disability is related to service.  
Accordingly a grant of service connection is not in order on 
any basis.

As noted, the veteran has stated that a fall occurring in 
October 2001 resulted in a fracture of his left arm.  He 
maintains that this was caused by his service-connected 
lumbosacral strain disability.  Alternatively, he has 
reported that his back disability creates a propensity for 
falling, which in turn causes repeated trauma to his left 
hand and results in a worsening of that disability.  Here, 
nothing on file shows the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).  In addition, the veteran's credibility has been 
brought into question by numerous medical professionals.  The 
private examiner who conducted a February 1999 neurology 
consultation described the veteran's history as biased, in 
the context of the examination for his spine disabilities, 
and a May 2000 private examiner characterized the veteran as 
a poor historian.  As discussed, the April 2003 QTC examiner 
stated that the veteran's history is difficult to interpret.  
Therefore, the Board accords no probative weight to the 
veteran's contentions.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Analysis

Reopening of a claim for service connection for cervical 
spine disability was denied in an unappealed rating decision 
of July 1987 because new and material evidence had not been 
submitted.  The evidence then of record included no medical 
evidence linking the veteran's cervical spine disability to 
active service.  The subsequently received evidence includes 
a private neurology consultation dated in February 1999, 
which documents the physician's opinion that a bomb crush 
injury during service certainly contributed to the veteran's 
current cervical disability.  This statement is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes 
that new and material evidence has been presented to reopen 
the veteran's claim.


ORDER

Entitlement to service connection for a left arm disability, 
to include as secondary to the veteran's service-connected 
lumbosacral strain, is denied.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a cervical spine disability, to include as 
secondary to the veteran's service-connected lumbosacral 
strain, is granted.




REMAND

In view of the Board's determination that reopening of the 
veteran's claim for service connection for cervical spine 
disability is in order, the RO should adjudicate the reopened 
claim before the Board does so.  Moreover, although the 
aforementioned private medical opinion is supportive of the 
veteran's claim, it was not rendered following  a review of 
the veteran's pertinent medical history.  Therefore, the 
Board has determined that the veteran should be afforded a VA 
examination for the purpose of determining the etiology of 
his cervical spine disability.

In addition, while this case is in remand status, the veteran 
and his representative should be provided appropriate notice 
with respect to the effective-date and disability-rating 
elements of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant and his representative 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the notice 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of his cervical spine.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of the veteran's cervical spine 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
veteran's service-connected lumbosacral 
strain.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should then 
adjudicate the reopened claim for service 
connection for a cervical spine 
disability, to include as secondary to 
the veteran's service- connected 
lumbosacral strain, on a de novo basis.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case, and given the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to the 
ultimate outcome in this case.  The veteran need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


